                                                                                                          -·---------~



                                                                                                               Fil~ED
AO 245B (CASDRev. 02/18) Judgment in a Criminal Case
                                                                                                                          2018
                                      UNITED STATES DISTRICT CO                                       T

             UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL "V'·"'"'
                                 v.                                 (For Offenses Committed On or After November 1, 1987)
               TAY CHRISTOPHER COOPER
                                                                       Case Number:          18CR2208-DMS

                                                                    C. Bradley Patton, Jeremy Warren, Katie Jenkins RET
                                                                    Defendant's Attorney
REGISTRATION NO.                 69295298

D -
THE DEFENDANT:
lZl pleaded guilty to count(s)         1 of the Superseding Information

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                     Count
Title & Section                   Nature of Offense                                                                 Number(s)
18 USC 2252(a)(4)                 POSSESSION OF IMAGES OF MINORS ENGAGED IN                                            IS
                                  SEXUALLY EXPLICIT CONDUCT




    The defendant is sentenced as provided in pages 2 through                 5            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
lZl Count(s)    In Underlying Information                     is          dismissed on the motion of the United States.

lZJ Assessment : $5,000.00

     JVTA Assessment*: $
D
     *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
 lZl No fine                    lZl Forfeiture pursuant to order filed   10/18/2018                   , included herein.
        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                   December 14. 2018
                                                                   Date oflmposition of Sentence



                                                                   HON. DANA M. SABRA W
                                                                   UNITED STATES DISTRICT JUDGE




                                                                                                                 18CR2208-DMS
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                 TAY CHRISTOPHER COOPER                                                  Judgment - Page 2 of 5
CASE NUMBER:               18CR2208-DMS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TWELVE (12) MONTHS AND ONE (I) DAY.




 D      Sentence imposed pursuant to Title 8 USC Section 1326(b).
 lZI    The court makes the following recommendations to the Bureau of Prisons:
        Defendant be designated to FCI Terminal Island.




 D      The defendant is remanded to the custody of the United States Marshal.

 D      The defendant shall surrender to the United States Marshal for this district:
        D     at
        D     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
       Prisons:
        lZI   on or before NOON on 1125/2019.
        D     as notified by the United States Marshal.
        D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

       Defendant delivered on

at     ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                      18CR2208-DMS
    AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

    DEFENDANT:                       TAY CHRISTOPHER COOPER                                                                      Judgment - Page 3 of 5
    CASE NUMBER:                     18CR2208-DMS

                                                             SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
SEVEN (7) YEARS.


     The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days ofrelease from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.
          The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
          substance abuse. (Check, if applicable.)
          The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
          The defendant shall cooperate in the collection ofa DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
          Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
          The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
D         seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
          resides, works, is a student, or was convicted of a qualifying offense. (Check if applicable.)
D         The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

          If this judgment imposes a fme or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
     such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
     Payments set forth in this judgment.
         The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
     with any special conditions imposed.
                                           STANDARD CONDITIONS OF SUPERVISION
     1)     the defendant shall not leave the judicial district without the permission of the court or probation officer;
     2)    the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
     3)    the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
     4)    the defendant shall support his or her dependents and meet other family responsibilities;
     5)    the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
           reasons;
     6)    the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
     7)    the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
           any paraphernalia related to any controlled substances, except as prescribed by a physician;
     8)    the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
     9)    the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
           unless granted pennission to do so by the probation officer;
     10)   the defendant shall pennit a probation officer to visit him or her at any time at home or elsewhere and shall pennit confiscation of any contraband
           observed in plain view of the probation officer;
     11)   the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
     12)   the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
           the court; and
     13)   as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal record or
           personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant's compliance
           with such notification requirement.



                                                                                                                                     18CR2208-DMS
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:              TAY CHRISTOPHER COOPER                                                       Judgment - Page 4 of 5
CASE NUMBER:            18CR2208-DMS

                                 SPECIAL CONDITIONS OF SUPERVISION

   1. Submit your person, property, residence, abode, vehicle, papers, computer, social media accounts, any other
       electronic communications or data storage devices or media, and effects to search at any time, with or without a
       warrant, by any law enforcement or probation officer with reasonable suspicion concerning a violation of a
       condition of probation/supervised release or unlawful conduct, and otherwise in the lawful discharge of the
       officer's duties. 18 U.S.C. 3563(b)(23); 3583(d)(3). Failure to submit to a search may be grounds ofrevocation;
       you shall warn any other residents that the premises may be subject to searches pursuant to this condition.
   2. Consent to third party disclosure to any employer, potential employer, concerning any restrictions that are
       imposed by the court.
  3. Not use or possess devices which can communicate data via modem or dedicated connection and may not have
       access to the Internet without prior approval from the court or the probation officer. The offender shall consent to
      the installation of systems that will enable the probation officer to monitor computer use on any computer owned
       or controlled by the offender. The offender shall pay for the cost of installation of the computer software.
  4. Not associate with, or have any contact with any known sex offenders unless in an approved treatment and/or
      counseling setting.
  5. Not have any contact, direct or indirect, either telephonically, visually, verbally or through written material, or
      through any third-party communication, with the victim or victim's family, without approval of the probation
      officer.
  6. Not accept or commence employment or volunteer activity without prior approval of the probation officer, and
      employment should be subject to continuous review and assessment by the probation officer.
  7. Not possess or view any materials such as videos, magazines, photographs, computer images or other matter that
      depicts "sexually explicit conduct" involving children as defined by 18 U.S.C. 2256 (2) and/or "actual sexually
      explicit conduct" involving adults as defined by 18 U.S.C. 2257(h)(l), and not patronize any place where such
      materials or entertainment are the primary material or entertainment available.
  8. Complete a sex offender evaluation, which may include periodic psychological, physiological testing, and
      completion of the ABEL assessment, at the direction of the court or probation officer. If deemed necessary by the
      treatment provider, that the offender participate and successfully complete an approved state-certified sex
      offender treatment program, including compliance with all lifestyle restrictions and treatment requirements of the
      program. The Court authorizes the release of the presentence report, and available psychological evaluations to
      the treatment provider, as approved by the probation officer. The offender will allow reciprocal release of
      information between the probation officer and the treatment provider. The offender may also be required to
      contribute to the costs of services rendered in an amount to be determined by the probation officer, based on
      ability to pay. Polygraph examinations may be used following completion of the formal treatment program as
      directed by the probation officer in order to monitor adherence to the goals and objectives of treatment and as a
      part of the containment model.
  9. Reside in a residence approved in advance by the probation officer, and any changes in residence shall be pre-
      approved by the probation officer




                                                                                                        18CR2208-DMS
. '\AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case
    DEFENDANT:             TAY CHRISTOPHER COOPER                                                  Judgment -Page 5 of5
    CASE NUMBER:           18CR2208-DMS


                                               RESTITUTION

   Pay restitution in the amount of$5,000.00 through the Clerk, U.S. District Court. Payment of restitution shall
   be as directed in the Restitution Order filed 12/14/2018.

   Restitution is to be paid to the following victims and distribution is to be made on a pro rata basis.

                 Victim                                        Amount
                 "Lily" of the "Vicky" series                  $2,000.00
                 "Pia" of the "Sweet Sugar" series              2,000.00
                 "Jenny" of the "Jenny" series                    500.00
                 Victims of the "Jan Socks" series                500.00


   The AUSA has the personal addresses belonging to each victim.

   Until restitution has been paid, the defendant shall notify the Clerk of the Court and the United States
   Attorney's Office of any change in the defendant's mailing or residence address, no later than thirty (30) days
   after the change occurs.




                                                                                                      18CR2208-DMS
